Title: Virginia Delegates in Congress to George Morgan, [20 November] 1780
From: Virginia Delegates in Congress
To: Morgan, George



[20 November 1780]

The delegates from Virginia Inform Mr Morgan in answer to his letter of the 16th Instant. That as the State they represent have finally decided on the Subject to which his proposition relates, it would be manifestly improper for them to attend to it. they think it their Duty to add that if they were less precluded they could not reconcile with the respect due from every State to its own Sovereignty and honor, an appeal, from its own decisions, to a foreign tribunal, in a case which involves the Pretensions of Individuals only—and not the Rights or pretensions of any foreign State
